DETAILED ACTION
Response to Election/Restrictions
Applicant’s election of Group I, claims 1-7, drawn to a pharmaceutical composition comprising (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester in the reply filed on December 27, 2021 is acknowledged with appreciation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 	
Claim 5, drawn to a technical grade form, is currently withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	
Information Disclosure Statement
Applicant’s information disclosure statements (IDS), submitted on September 2, 2020, February 9, 2021 and December 29, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gavardinas et al., U.S. Pat. No. 7,968,587 B2 (hereafter referred to as “Gavardinas et al.”), in view of Veverka et al., EP 2457892 A1 (hereafter referred to as “Veverka et al.”).
	Claim 1 is directed to a pharmaceutical composition comprising a substantially pure form of (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester:

    PNG
    media_image1.png
    124
    223
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
Claim 2 is drawn to claim 1, wherein the composition comprises less than 15% by weight of impurities.  Claim 3 is drawn to claim 1, wherein the composition is for the treatment of the symptoms of secondary hypogonadism induced by androgen deprivation therapy. 

	Gavardinas et al. disclose the compound 56(b): (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester, a known selective androgen receptor modulator, (column 40, lines 10-40; see also Table 5, Example 65 at columns 45-46) which is the same as Applicant’s instantly recited compound (page 2361, Figure 7):
        
    PNG
    media_image2.png
    154
    304
    media_image2.png
    Greyscale
 and has the same activity of modulating the androgen receptor.  Gavardinas et al. teach pharmaceutical compositions in column 3, lines 57-67.   
	As such, Gavardinas et al. teach a pharmaceutical composition comprising Applicant’s instantly recited compound, but do not explicitly disclose wherein the pharmaceutical composition comprises a “substantially pure” form of said compound. 
	Regarding the limitation “substantially pure” as well as the quantification of impurities in claim 2, purer forms of known products may be patentable, but the purity of a product, by itself, does not render the product nonobvious.  The instantly recited composition comprises a purified form of an old product (i.e. compound 56(b) disclosed by Gavardinas et al.) and said product has the same utility as the instantly recited composition (androgen receptor modulators).  And, one skilled in the art would recognize the desirability of purifying androgen receptor modulators in view of Veverka et al., who teach the benefits of preparing highly pure selective androgen receptor modulators by recrystallizing from a mixture of a non-toxic organic solvent and water Veveraka et al. teach a process of purification giving rise to highly pure compounds, avoiding complicated purification procedures which ultimately lower the yield, and utilize safe, environmentally friendly and affordable reagents (paragraph [0038]).  Thus one skilled in the art would be motivated to recrystallize compound 56(b) of Gavardinas et al., having the same utility as the instantly recited compound, from a mixture of a non-toxic organic solvent and water in order to obtain highly pure selective androgen receptor modulators in high yield, utilizing environmentally friendly reagents, with fewer purification steps.

Regarding claim 3, the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “for the treatment of the symptoms of secondary hypogonadism induced by androgen deprivation therapy,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	As such, claims 1-3 are prima facie obvious.

	Claim 4 is drawn to claim 1, and further limits wherein the composition is in the form of a capsule.  
Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).
	As such, claim 4 is prima facie obvious.

	Claim 6 is drawn to claim 1, wherein the substantially pure compound is prepared from (S)-(7-cyano-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester and a 2-halomethylpyridine.   Claim 7 is drawn to claim 6, further comprising a step of recrystallizing the compound from ethanol.  Claim 8 is drawn to claim 1, wherein the substantially pure compound is prepared by a process comprising the steps of (a) providing a solution of (S)-(7-cyano)-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)carbamic acid isopropyl ester in DMF at about 40 0C; APPLICANT(S): Charles Thomas BILNSON ef al.SERIAL NO.:17/003,648FILED:August 26, 2020 Page 3(b) adding cesium carbonate to the solution to form a mixture; (c) adding 2-bromomethylpyridine hydrobromide portionwise to the mixture and stirring at 40 °C to provide a product in solution; (d) adding the product in solution to chilled water at 0 to 5 "C and stirring to form a solid; (c) isolating the solid by filtration and drying to provide the compound (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]-indol-2-yl)-carbamic acid isopropyl ester. Claim 9 is drawn to claim 8, further comprising a step of purifying the compound by silica gel eluting with CH2Cl2/ EtOAc.  Claim 10 is drawn to claim 8, further comprising a step of recrystallizing the compound from ethanol.  

 As to the recited methods of producing the compound in claims 6, 8, and 9, Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." As such, the claimed method by which the compound is produced does not carry patentable weight. 
See also MPEP 2144.04 VII: if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
See also SmithKline Beecham Corp. v. Apotex Corp., No. 04-1522 (Fed. Cir. February 24, 2006), No. 04-1522 the federal circuit affirmed the grant of summary judgment that SmithKline Beckman's ("SKB's") `944 patent was invalid based on its own prior art `723 patent.  SKB's `944 patent contained two product-by-process claims directed to the manufacture of a tableted form of paroxetine, a drug marketed as Paxil® used to treat depression. SKB's earlier `723 patent disclosed and claimed paroxetine in a pharmaceutically acceptable carrier. The district court relied on Scripps Clinic & Research Foundation v. Genentech, Inc., 927 F.2d 1565 (Fed. Cir. 1991) in giving the process limitations of the claims no patentable weight, and held the claims anticipated because the product claimed in the `944 patent was the same product disclosed in the `723 patent.

Accordingly, the derivation and/or production methods of the instantly recited compound are not further limiting; as such claims 6-9 are prima facie obvious.

	Regarding claims 7 and 10, one skilled in the art would know that recrystallization of an isolate is commonly employed in order to produce a purer crystalline form of said isolate. If a known prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
	As such, claims 7 and 10 are prima facie obvious.

	Claim 11 is drawn to claim 8, wherein said pharmaceutical composition is in the form of a capsule.
	Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).
prima facie obvious.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8.	Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 of U.S. Patent No. 7,968,587 B2 to Gavardinas et al., (hereafter referred to as “Gavardinas et al.”). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the following:
Claim 1 is directed to a pharmaceutical composition comprising a substantially pure form of (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester:

    PNG
    media_image1.png
    124
    223
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
Claim 2 is drawn to claim 1, wherein the composition comprises less than 15% by weight of impurities.  Claim 3 is drawn to claim 1, wherein the composition is for the treatment of the symptoms of secondary hypogonadism induced by androgen Claim 4 is drawn to claim 1, and further limits wherein the composition is in the form of a capsule.  Claim 6 is drawn to claim 1, wherein the substantially pure compound is prepared from (S)-(7-cyano-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester and a 2-halomethylpyridine.   Claim 7 is drawn to claim 6, further comprising a step of recrystallizing the compound from ethanol.  Claim 8 is drawn to claim 1, wherein the substantially pure compound is prepared by a process comprising the steps of (a) providing a solution of (S)-(7-cyano)-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)carbamic acid isopropyl ester in DMF at about 40 0C; APPLICANT(S): Charles Thomas BILNSON ef al.SERIAL NO.:17/003,648FILED:August 26, 2020 Page 3(b) adding cesium carbonate to the solution to form a mixture; (c) adding 2-bromomethylpyridine hydrobromide portionwise to the mixture and stirring at 40 °C to provide a product in solution; (d) adding the product in solution to chilled water at 0 to 5 "C and stirring to form a solid; (c) isolating the solid by filtration and drying to provide the compound (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester. Claim 9 is drawn to claim 8, further comprising a step of purifying the compound by silica gel eluting with CH2Cl2/ EtOAc.  Claim 10 is drawn to claim 8, further comprising a step of recrystallizing the compound from ethanol.  Claim 11 is drawn to claim 8, wherein said pharmaceutical composition is in the form of a capsule.

	In claim 20, Gavardinas et al. recite a pharmaceutical composition comprising the same compound that is instantly recited by Applicant: (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester.
	Regarding the limitation “substantially pure” as well as the quantification of impurities in instant claim 2, “products of identical chemical composition cannot have In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

 Regarding instant claim 3, the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “for the treatment of the symptoms of secondary hypogonadism induced by androgen deprivation therapy,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	
	Regarding instant claim 4, Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).


	 As to the instantly recited methods of producing the compound in instant claims 6, 8, and 9, Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." As such, the claimed method by which the compound is produced does not carry patentable weight. 
See also SmithKline Beecham Corp. v. Apotex Corp., No. 04-1522 (Fed. Cir. February 24, 2006), No. 04-1522 the federal circuit affirmed the grant of summary judgment that SmithKline Beckman's ("SKB's") `944 patent was invalid based on its own prior art `723 patent.  SKB's `944 patent contained two product-by-process claims directed to the manufacture of a tableted form of paroxetine, a drug marketed as Paxil® used to treat depression. SKB's earlier `723 patent disclosed and claimed paroxetine in a pharmaceutically acceptable carrier. The district court relied on Scripps Clinic & Research Foundation v. Genentech, Inc., 927 F.2d 1565 (Fed. Cir. 1991) in giving the process limitations of the claims no patentable weight, and held the claims anticipated 
The federal circuit affirmed, stating that "once a product is fully disclosed in the art, future claims to that same product are precluded, even if that product is claimed as made by a new process." Since the product was disclosed in the prior art `723 patent, it was immaterial whether the `944 patent's product-by-process claims were construed broadly to cover the product made by any process or narrowly to cover only the product made by a dry admixing process.  Either way, anticipation by an earlier product disclosure (which disclosed the product itself) could not be avoided.  
Accordingly, the derivation and/or production methods of the instantly recited compound are not further limiting; as such claims 6-9 are prima facie obvious over previously patented claim 20 of Gavardinas et al.

	Regarding instant claims 7 and 10, one skilled in the art would know that recrystallization of an isolate is commonly employed in order to produce a purer crystalline form of said isolate. If a known prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
	As such, claims 7 and 10 are prima facie obvious over previously patented claim 20.

	Regarding instant claim 11, Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).
	Thus, formulating the pharmaceutical composition of previously patented claim 20 into a capsule is well within the capabilities of one skilled in the art.

Conclusion
9.	Claims 1-11 are pending in the instant application.  Claim 5 is presently withdrawn as directed to a non-elected invention. Claims 1-4 and 6-11 are rejected.  No claim is presently allowable. 

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611